DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Pattillo on 3/31/2021.

The application has been amended as follows: 
With regard to claim 4: In line 6, amend the phrase “first thermally conductive media” to recite --first solid thermally conductive media--.
In line 6, amend the phrase “the first thermally conductive media” to recite --the first solid thermally conductive media--.
In line 10, amend the phrase “a second thermally conductive media” to recite --a second solid thermally conductive media--.
In line 10, amend the phrase “the second thermally conductive media” to recite --the second solid thermally conductive media--.
In line 15, amend the phrase “a third thermally conductive media” to recite --a third solid thermally conductive media--.
In line 16, amend the phrase “the third thermally conductive media” to recite --the third solid thermally conductive media--.
In line 20, amend the phrase “fourth thermally conductive media” to recite --fourth solid thermally conductive media--.

In line 37, amend the phrase “the thermally conductive media” to recite --the solid thermally conductive media--.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a directional thermosiphon heat transfer system comprising: a first set of hollow tubes within first bed, a second set of hollow tubes within a second bed, and a third set of hollow tubes within a third bed, wherein the system is configured to disconnect vapor plenums between the first and second set of hollow tubes and connect vapor plenums between the first and third set of hollow tubes to allow vapor generated from the third set of hollow tubes or a heat source at a third temperature higher than the first temperature to flow into the volume of space within each of the first set of hollow tubes and condense, conducting heat out of the volume of space within each of the first set of hollow tubes through walls of the first set of hollow tubes and into the first thermally conductive media.
The closest prior art of record is Zeitoun et al. (US 9,393,502), hereafter referred to as Zeitoun.
Zeitoun teaches a directional thermosiphon heat transfer system comprising a first set of hollow tubes (e.g. top portion of tubes 120a) within first bed, a second set of hollow tubes (e.g. bottom portion of tubes 120a) within a second bed, and a third set of hollow tubes (e.g. top portion of tubes 120b) within a third bed.
 However, Zeitoun is silent to the system being configured to disconnect vapor plenums between the first and second set of hollow tubes and connect vapor plenums between the first and third set of hollow tubes to allow vapor generated from the third set of hollow tubes or a heat source at a third temperature higher than the first temperature to flow into the volume of space within each of the first set of hollow tubes and condense, conducting heat out of the volume of space within each of the first set of hollow tubes through walls of the first set of hollow tubes and into the first thermally conductive media, as is required by claim 1. There is no prior art of record which cures the deficiencies of Zeitoun.

Independent claim 4 is drawn to a directional thermosiphon heat transfer system comprising: a first set of hollow tubes within first bed containing a first solid thermally conductive media, second set of hollow tubes within second bed containing a second solid thermally conductive media, a third set of hollow tubes within third bed containing a third solid thermally conductive media, and a fourth set of hollow tubes within fourth bed containing a fourth solid thermally conductive media.
The closest prior art of record is Zeitoun.
Zeitoun teaches a directional thermosiphon heat transfer system comprising: a first set of hollow tubes (top portion of tubes 120a) within first bed (water collection tray) 118a containing a first liquid thermally conductive media (condensate), second set of hollow tubes (bottom portion of tubes 120a) within second bed (flashing section) 108b containing a second liquid thermally conductive media (brine), a third set of hollow tubes (top portion of tubes 120n-1) within third bed (water collection tray) 118n-1 containing a third liquid thermally conductive media (condensate), and a fourth set of hollow tubes (bottom portion of tubes 120n-1) within fourth bed (flashing section) 108n containing a fourth liquid thermally conductive media (brine).
However, the beds of Zeitoun do not contain a solid thermally conductive media. The purpose of Zeitoun is to evaporate brine to form water vapor, and to condense said water to obtain a fresh water condensate. The first, second, third, and fourth liquid thermally conductive media in Zeitoun are all brine and fresh water condensate. Replacing the first, second, third, and fourth liquid thermally conductive media would render Zeitoun unsuitable for its intended purpose, as replacing the brine and condensate with solids would render Zeitoun incapable of obtaining fresh water condensate from evaporated brine. Therefore, it would not have been obvious to one of ordinary skill in the art to modify Zeitoun so as to have beds filled with solid thermally conductive media. There is no prior art of record which cures the deficiencies of Zeitoun.
In view of the above, claim 4 and its dependents, claims 5 and 6, are novel and non-obvious over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772